Case 7:21-mj-01737 Document 1 Filed on 08/13/21 in TXSD Page 1 of 2




                                                       United States Courts
                                                     Southern District of Texas
                                                              FILED
                                                         August 13, 2021
                                                   Nathan Ochsner, Clerk of Court
Case 7:21-mj-01737 Document 1 Filed on 08/13/21 in TXSD Page 2 of 2
